Citation Nr: 0202878	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-04 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION


The veteran had active military service from January 1969 to 
August 1970.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO denied entitlement to service connection for the cause 
of veteran's death.  The appellant is the veteran's ex-
spouse, and custodian of his daughter.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Associated with the claims file prior to a transfer of the 
case to the Board for appellate review was an application for 
burial benefits.  There is no indication in the record that 
the RO has addressed this application and accordingly the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.312, (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints or 
findings of heart disease.  The veteran's report of 
separation examination in July 1970 shows a clinical 
evaluation of normal for the heart. 

At the time of his death, the veteran was service-connected 
for PTSD evaluated as 50 percent disabling and scars, both 
legs, evaluated as noncompensable.  

The veteran underwent a VA examination in December 1987.  The 
examination report includes a history of jungle rot.  The 
diagnoses were healed scars, both legs and PTSD, chronic in 
nature.

The veteran underwent a VA PTSD examination in June 1996.  
The diagnosis was PTSD.  The global assessment of functioning 
score (GAF) was around 50.  

In October 1996 the RO granted service connection for PTSD 
and assigned a 50 percent rating.

In July 1997 the RO assigned an evaluation of 100 percent for 
PTSD, effective March 5, 1997 because of hospitalization of 
over 21 days, and continued the 50 percent evaluation, 
effective July 1, 1997.

The veteran was accorded a VA PTSD examination in November 
1997.  The diagnoses were PTSD and major depression, 
recurrent moderately severe.  The GAF score was 52.  

Associated with the claims file are VA clinical records dated 
from 1995 to 1999 which show that the veteran was seen for 
various complaints and disorders to include PTSD.  His active 
problems included hypertension.  

The veteran was accorded a VA PTSD examination in March 1999.  
The diagnoses were PTSD and major depression, recurrent, in 
partial remission.  

The appellant, ex-spouse of the veteran, filed a claim in 
April 2000 claiming that the cause of the veteran's death was 
due to his service-connected PTSD.  The appellant is the 
custodian of the veteran's daughter.  A copy of the veteran's 
death certificate shows that he died in February 2000, at his 
home due to coronary atherosclerosis.  An autopsy was 
performed and the findings were considered in determining 
cause of death.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service- connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of  chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

Continuous service for 90 days or more during a period of 
war, and post service development of arteriosclerosis or 
cardiovascular-renal disease including hypertension, or 
endocarditis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for coronary atherosclerosis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2001).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).
Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim); and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is of the opinion that the 
duty to notify and the duty to assist have been met under the 
new law.  The Board is satisfied that all relevant facts 
pertaining to the issue on appeal have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist provisions as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The Board notes that the RO denied the appellant's claim of 
entitlement to service connection for the cause of death.  As 
a result, the RO, in its Statement of the Case of record, 
provided specific citations to those laws and regulations 
pertaining to service connection for the cause of death.  She 
was advised that the service medical records revealed no 
evidence of heart disease in service or within one year of 
discharge and that there was no evidence the veteran's 
service-connected disability caused his death or in any way 
hastened or contributed to his death. 

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant' claim, including any 
relevant records adequately identified by her as well as 
authorized by her to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.  

In light of the above, VA has already met all obligations to 
the appellant under this new law.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A VA medical opinion is not required in this case because, 
after considering all the evidence of record, including the 
appellant's own contentions, the Board finds that there is no 
indication that the cause of the veteran's death may be 
associated with his military service.  Aside from the 
appellant's contentions, there is no evidence on file, 
competent or otherwise, indicating that the cause of death 
was incurred in first manifested during service or during an 
applicable presumption period.  Nor is there any other 
evidence (e.g., a medical opinion) indicating a relationship 
between the cause of death and service.

Further, as will be discussed below, the appellant's 
contention is contradicted by medical evidence of record.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to her claim 
is required to comply with the duty to assist her as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  



Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for the cause of death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra.

The current disability requirement has been met because the 
veteran died of coronary atherosclerosis.  Carbino, supra.




The competent and probative evidence, however, establishes 
that the disability that caused the veteran's death, as 
listed on his death certificate was neither incurred in nor 
aggravated by military service.  

Service medical records show no complaints referable to a 
heart disorder and no abnormal findings on examination, 
including evaluations from his entrance and separation from 
service.  

The post service medical records are negative for evidence of 
heart disease until 1997, wherein hypertension was diagnosed 
approximately 27 years following separation from service.  

In addition, post service medical evidence contradicts the 
appellant's assertion that the veteran's PTSD was of such 
severe disablement as to have constitute contributory cause 
of his death, or the development or aggravation of coronary 
atherosclerosis.  PTSD was evaluated as 50 percent disabling 
during the years preceding the veteran's death on the basis 
of VA examinations of record.

As for the veteran's service-connected PTSD, the probative 
evidence also establishes that this disorder was not a 
principal or contributory cause of death.  

There is no evidence the veteran died from PTSD, and there 
are no physician opinions on record that etiologically or 
causally link the veteran's coronary atherosclerosis to the 
service-connected PTSD.  

The May 2001 statement from the appellant linking the cause 
of death to service and/or service-connected PTSD is not 
competent evidence in this case.  



Such a medical conclusion cannot constitute competent medical 
evidence since lay witnesses such as the appellant cannot 
diagnose or render medical opinions on causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred, or aggravated by, service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the record does not contain evidence that the cause 
of the veteran's death was incurred in service, manifested to 
a compensable degree during the first post service year, was 
causally related the service-connected PTSD, and does not 
contain competent evidence of a relationship between the 
cause of death and the veteran's military service, the Board 
finds that the appellant's claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

